898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin H. JONES, Plaintiff-Appellant,v.Alondas BELL;  Susie Bogus, Defendants-Appellees.Benjamin H. JONES, Plaintiff-Appellant,v.Diane MARTIN, Defendant-Appellee.
Nos. 89-6790, 89-6791.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1989.Decided:  March 1, 1990.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (C/A Nos. 89-666-R;  89-667-R)
Benjamin H. Jones, appellant pro se.
W.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Benjamin H. Jones appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the records and the district court's opinions discloses that both appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Bell, C/A No. 89-0666-R (W.D.Va. Aug. 1, 1989);  Jones v. Martin, C/A No. 89-0667-R (W.D.Va. Aug. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.